 



Exhibit 10
Execution Version
Confidential

Second Amendment to Coal Purchase and Sale Agreement

     This Second Amendment to Coal Purchase and Sale Agreement (“Amendment”) is
entered into this 19 day of November, 2004, by and between Indiantown
Cogeneration, L.P., a Delaware limited partnership (“Buyer”) and Massey Coal
Sales Company, Inc., a Virginia corporation (“Seller”) (Buyer and Seller
collectively, the “Parties”).

     WHEREAS, Buyer and Seller are parties to the Coal Purchase and Sale
Agreement dated February 5, 2003, as amended by the First Amendment to Coal
Purchase and Sale Agreement dated August 21, 2003 (“Agreement”);

     WHEREAS, Buyer and Seller desire to amend certain provisions of the
Agreement regarding Contract Quantity, Contract Price, the Contract Price
reopener, and other provisions, as specified herein;

     NOW, THEREFORE, for and in consideration of the premises and covenants set
forth herein, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

1. Any capitalized term not defined herein shall have the meaning set forth in
the Agreement.

2. This Amendment shall be effective as of September 1, 2004 (the “Second
Amendment Effective Date”), provided that, Buyer’s lenders and independent
engineer consent to Buyer entering into this Amendment (to the extent such
consent is required under Buyer’s agreements with its lenders), provided further
that, if the Buyer’s lenders and independent engineer do not consent (if so
required) on or before January 15, 2005, this Amendment shall be deemed null and
void.

3. Section 3.1(a) shall be deleted in its entirety and replaced with the
following:

Except as set forth in Sections 3.1(a)(i) and (ii) below, during the Agreement
Term Seller agrees to sell and cause to be delivered to Buyer, pursuant to
Orders sent by Buyer to Seller in accordance with Section 3.2, and Buyer agrees
to purchase and accept from and pay Seller for, Coal in an amount to meet
Buyer’s coal requirements for the Facility (the “Contract Quantity”). Buyer has
no obligation to purchase any minimum quantity of coal hereunder, and Seller
shall not be obligated to supply more than 110,000 Tons of Coal per month and
1,200,000 Tons of Coal per calendar year during the Agreement Term (“Maximum
Quantity”). If Buyer requires more than the Maximum Quantity or to the extent
Seller fails to deliver any Coal, Buyer may purchase such amount of coal from
any third party or Affiliate. Buyer shall have the right to use fuels other than
Coal as it deems necessary for its operations. Notwithstanding the foregoing:



  (i)   For the period September 1, 2004 through December 31, 2004, Seller shall
supply 100% of Buyer’s coal requirements for the Facility; and

 



--------------------------------------------------------------------------------



 



  (ii)   for the period of January 1, 2005 through December 31, 2007, Seller
shall supply Coal to Buyer in such amounts to be at least eighty-five percent
(85.0%) of the solid fuel burned by the Facility, as measured on a semi-annual
basis (“Actual Burn”).



  On or before each June 15 and December 15 during the period between January 1,
2005 and December 31, 2007, Buyer shall notify Seller of the amount of solid
fuel Buyer estimates the Facility will burn during the following six (6) month
period (July through December or January through June, as the case may be)
(“Estimation Period”). Promptly after each July 1 and December 31 during the
term hereof, Buyer shall determine the Actual Burn during the immediately
preceding Estimation Period. If Seller delivered to Buyer less Coal than the
Actual Burn during the Estimation Period, Seller shall deliver the difference
between the Actual Burn and the amount of Coal delivered by Seller during such
Estimation Period within the following Estimation Period according to a mutually
agreeable schedule between the Parties, in addition to any amounts Seller is
required to deliver during such Estimation Period, provided that, after the
final Estimation Period ending December 31, 2007, Seller shall deliver any such
shortfall according to a mutually agreeable schedule within sixty (60) days of
December 31, 2007. If Seller delivered to Buyer more than the Actual Burn during
the immediately preceding Estimation Period, Seller may reduce the amount of
Coal delivered during the following Estimation Period by the amount of such
overage, provided that, Seller shall not change any existing Orders or scheduled
Shipments, and, provided further that, after the final Estimation Period ending
December 31, 2007, no delivery adjustments shall be made for any overage.
Nothing in this Section shall relieve Seller from its obligations to make
scheduled deliveries or its liabilities pursuant to Section 10.4 should it fail
to perform.     For any quantity of solid fuel above eight-five percent (85%) of
Buyer’s Actual Burn, Buyer may request that Seller provide a written offer to
supply coal to Buyer. Seller shall respond promptly in writing to Buyer within
at least three (3) Business Days of receipt of Buyer’s request to provide an
offer to supply Buyer’s coal at a certain price or decline to provide an offer.
If Buyer accepts Seller’s offer, Seller shall supply coal according to the terms
and conditions of this Agreement, notwithstanding any limitations in this
Section 3.1(a).



4.   Section 3.1(d)(i) shall be deleted in its entirety and replaced with the
following:       The price per Ton for Coal delivered by Seller from
September 1, 2004 up to and including December 31, 2007 (and any deliveries made
thereafter that were scheduled to be delivered or were otherwise to be delivered
by Seller up to and including December 31, 2007) to the Delivery Point shall be
$47.00 per Ton FOB Big Sandy adjusted for coal quality pursuant to Article 5;
such price shall be inclusive of all New Taxes in effect as of September 1,
2004, and for any New Taxes subsequent to September 1, 2004, whether such New
Taxes cause an increase or decrease in costs, the provisions of Section 3.6
shall apply. For

2



--------------------------------------------------------------------------------



 



    deliveries after December 31, 2007, or at such other earlier time as the
Parties shall mutually agree in writing, the Contract Price shall be determined
pursuant to Section 3.1(d)(ii).   5.   Section 3.1(d)(ii) shall be deleted in
its entirety and replaced with the following:       On or before April 1, 2007,
either Party may give notice to the other Party to begin negotiations to revise
the Contract Price, Contract Quantity, quality, and other financial terms for
deliveries subsequent to December 31, 2007, and an appropriate adjustment
mechanism to reflect the then-market price of Coal of which the market price
shall be determined by mutual agreement of the Parties. The Parties shall meet
within ten (10) days following the receipt of the notice to begin negotiations.
If the Parties have not agreed on such terms by June 1, 2007, each Party shall
within ten (10) days send a written notice to the other Party appointing a
senior executive to attempt to resolve the matter. The executives shall confer
in person or by telephone within ten (10) days of the Parties’ receipt of notice
of their appointment in an attempt to agree on such new terms. In any event, if
the Parties have not agreed on such new terms by July 1, 2007, either Party may
terminate this Agreement with ten (10) days’ written notice, and such
termination shall be effective as of December 31, 2007; provided that, the
Parties shall remain obligated to perform any obligation arising prior to such
termination pursuant to the terms of this Agreement.   6.   Section 3.2 shall be
deleted in its entirety and replaced with the following:       Scheduling. On or
before the fifteenth (15th) day of each month beginning with the month preceding
the month when the first delivery of Coal is required hereunder, Buyer shall
give to Seller an order (“Order”) setting forth the number of Shipments of Coal
to be delivered by Seller in the following month and Shipments within such month
are to be in approximately equal weekly Shipments. Buyer may increase or
decrease the number of Shipments of Coal to be delivered during any week by
notifying Seller at least seven (7) days in advance of the beginning of such
week, but the total number of Shipments during any week shall not exceed five
(5), unless mutually agreed to by the Parties. The specific date of loading of
each train shall be mutually agreed upon by Seller and Buyer at least (5) days
before the beginning of each week. Subject to seasonal variations, fuel
requirements, and operations of the Facility, Buyer will submit Orders for
Shipments of Coal in substantially equal numbers of Shipments each month.
Notwithstanding anything to the contrary herein, none of these provisions shall
restrict the Parties’ ability to agree on any make-up deliveries or Buyer’s
rights to require replacement deliveries pursuant to the terms of this
Agreement. Buyer shall provide written notice of planned outages at the
Facility.   7.   Section 3.3(c) shall be deleted in its entirety and replaced
with the following:       Transportation Penalties. If a Party is charged for
any demurrage costs attributable to the other Party’s failure to timely and
appropriately load or unload

3



--------------------------------------------------------------------------------



 



    the Coal in accordance with the terms of this Agreement or the timing and
tonnage requirements of the applicable Transportation Specification, and, if
such failure is not due to Force Majeure or failure of the charged Party’s
transportation carrier, such other Party shall promptly reimburse the charged
Party for such actual charges, if such charges are usual and customary, after
written notice thereof; provided, however, Seller shall not be responsible for
any dead freight charges if Seller loads railroad cars to ninety-five (95%)
percent of rated capacity when using non-batch weighing loading system or to
ninety-eight (98%) percent of rated capacity when using batch weighing loading
systems. Notwithstanding anything to the contrary herein, Seller shall reimburse
Buyer for any other damages or penalties incurred during the loadout of the Coal
caused by Seller’s actions or inaction. Upon request by either Buyer or Seller,
such Transportation Specifications shall be made available for review by the
requesting Party, provided that the disclosing Party shall not be required to
disclose pricing information. The requesting Party shall sign an appropriate
confidentiality agreement if requested by the disclosing Party. Seller shall be
liable for any damage incurred form overloading or improperly loading railcars.
  8.   The third and fourth sentences of Section 7.1(a) of the Agreement shall
be deleted in its entirety and replaced with the following:       Within ten
(10) days after receipt of the Final Invoice (or if such day is not a Business
Day, the immediately following Business Day), the receiving Party shall pay, by
wire transfer in immediately available United States funds, the undisputed
amount set forth on such Final Invoice along with the necessary information
enabling reconciliation to the relevant Shipment to the applicable payment
address provided in Exhibit C. In addition, no later than the tenth (10th) day
of the month following each Shipment, either Party, by email or facsimile, shall
send the other Party an invoice for any quality adjustments, transportation
penalties or demurrage charges Seller owes Buyer, any damages owed by Buyer or
Seller, as the case may be, or any other billing adjustments. The Party owing
such adjustments shall pay the other Party no later than ten (10) days after
receipt of invoice (or if such day is not a Business Day, the immediately
following Business Day).   9.   Article 15 shall be amended as follows:



  (a)   After the definition for “AAR Scale Handbook” and before the definition
for “‘Adequate Assurances’” the following shall be inserted: “Actual Burn” shall
have the meaning set forth in Section 3.1(a);” and     (b)   After the
definition for “Effective Date” and before the definition for “Event of Default”
the following shall be inserted: “‘Estimation Period’” shall have the meaning
set forth in Section 3.1(a).”



10.   Within ten (10) days following the Second Amendment Effective Date (or if
the day is not a Business Day, the immediately following Business Day), Buyer
shall pay Seller an

4



--------------------------------------------------------------------------------



 



    amount equal to (i) the number of Tons delivered to Buyer after September 1,
2004 for which Buyer was invoiced at the previous Contract Price of $33.00 per
Ton; multiplied by (ii) $14. Such amount shall be subject to quality
adjustments, as set forth in the Agreement, for any Coal included in the
calculation set forth in the preceding sentence.   11.   To the extent that any
language contained in this Amendment conflicts with any language of the
Agreement, this Amendment shall control.   12.   This Amendment may be executed
in any number of parts, each of which shall be an original and all of which,
together with the Agreement, shall constitute a single instrument.   13.   This
Amendment contains the entire agreement of the Parties with regard to the
subject matter set forth herein, and supercedes all prior and contemporaneous
negotiations, understandings and agreements between the Parties, written or
oral, relating to such subject matter. No amendment or modification hereto shall
be effective unless set forth in writing and executed by both Parties.   14.  
This Amendment and the rights and duties of the Parties hereunder shall be
governed by and construed, enforced and performed in accordance with the laws of
the State of Delaware, without regard to principles of conflicts of law.   15.  
Except as specifically modified herein, the terms and conditions of the
Agreement shall remain unchanged and in full force and effect.

     IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed
by their duly authorized corporate officers as of the date set forth in the
preamble hereto.

              MASSEY COAL SALES COMPANY, INC.     By:   \s\ TOM DOUGHERTY


--------------------------------------------------------------------------------

    Name:   Tom Dougherty


--------------------------------------------------------------------------------

    Title:   Vice President


--------------------------------------------------------------------------------

    INDIANTOWN COGENERATION, L.P.     By:   \s\ F. JOSEPH FEYDER


--------------------------------------------------------------------------------

    Name:   F. Joseph Feyder


--------------------------------------------------------------------------------

    Title:   Vice President


--------------------------------------------------------------------------------

5